Exhibit 10.22

 

FIRST AMENDMENT TO

AMENDED AND RESTATED COMPENSATION AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED COMPENSATION AGREEMENT
(“Agreement”) is entered into this 3rd day of February, 2005 by and between
Samuel Zell (“Chairman”) and Equity Residential (“Company”), a Maryland real
estate investment trust.

 


RECITALS


 

WHEREAS, the Chairman has served as Chairman of the Company’s Board of Trustees
since 1993;

 

WHEREAS, in recognition of the extraordinary services previously rendered by
Chairman and to give Chairman incentive to continue rendering such services, the
Company and the Chairman entered into an Amended and Restated Compensation
Agreement dated March 5, 2003 (the “2003 Agreement”); and

 

WHEREAS, the Company and the Chairman desire to amend the 2003 Agreement to
provide for an extension of the 2003 Agreement for a two-year period.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and for other good and valuable consideration, the payment and adequacy
of which is hereby acknowledged, the parties agree to amend the 2003 Agreement
as follows:

 

1.             Chairman’s Compensation.  There is hereby added to Paragraph A of
Section I of the 2003 Agreement, the following:

 

A.    In each of the months of February 2005 and February 2006, for services
rendered during the calendar year preceding the date of grant, the Company shall
grant Chairman share options in the Company (the “Share Options Grant”) and
restricted common shares of Company stock (the “Restricted Shares Grant”) having
a combined total dollar value of $3,250,000.  The February 2005 grant, in the
amount of $3,250,000, shall be allocated 25% to the Share Options Grant and 75%
to the Restricted Shares Grant.

 

The February 2006 grant of $3,250,000 shall be allocated between the Share
Options Grant and Restricted Shares Grant in the same ratio as approved by the
Company’s Board of Trustees for the annual long-term incentive grants to the
Company’s executive officers; provided, however, if the Chief Executive Officer
and the other executive officers do not all receive the same relative allocation
of Share Options Grant and Restricted Shares Grant, Chairman’s relative
allocation shall be the same as that of the Chief Executive Officer.

 

2.             Company’s Plan.    The Company represents to Chairman that it has
adopted a successor Plan, the 2002 Share Incentive Plan, and that there shall
always be sufficient Shares under such Plan available for issuance to cover the
potential awards to

 

--------------------------------------------------------------------------------


 

Chairman.  The Company further represents that such successor Plan is, insofar
as it affects Chairman, substantially equivalent to the 1993 Plan and is not
inconsistent with any provision of the 2003 Agreement, as extended through the
February 2006 grant.  The Company further represents to Chairman that in the
unlikely event such successor Plan is terminated, the Company shall be required
to provide Chairman with substantially equivalent substitute awards.

 

3.             Term and Compensation Upon Termination.    In Section II of the
2003 Agreement, the last line of Paragraph A is hereby amended by deleting the
date “January 2004” and substituting “February 2006” therefor.

 

4.             Reaffirmation.  Except as expressly amended and modified under
this Agreement, the terms and provisions of the 2003 Agreement are hereby
ratified and affirmed in their entirety.

 

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

 

 

EQUITY RESIDENTIAL, a Maryland real estate
investment trust

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Bruce W. Duncan

 

 

 

 

Bruce W. Duncan, President & CEO

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Two North Riverside Plaza

 

 

 

 

Suite 400

 

 

 

 

Chicago, Illinois 60606

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHAIRMAN:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Samuel Zell

 

 

 

 

SAMUEL ZELL, Chairman

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Two North Riverside Plaza

 

 

 

 

Suite 600

 

 

 

 

Chicago, Illinois 60606

 

 

 

--------------------------------------------------------------------------------